         Case 2:19-cv-00519-GAM Document 35 Filed 05/28/19 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COLTR'I'
                  FOR THT] EASTER\ DISTRICT OF PE\NSYLVA\I.{


L\ITED    ST-{TES OF .{\lERICA.

                               Plaintifl.
                                                             Civil ..\ction No.   19-051 9

SAFEHOUSE, a Pennsylvania nonprofi t
corporation:

JOSE BENITEZ. as President and
Treasurer of Safehouse:

                               Defendants



             AMENDED COMPLAINT FOR DECLARATORY JUDCMENT

       While our country is in the midst of an opioid epidemic, this is not the first time u'e have

faced a drug crisis. From crack cocaine, to methamphetamine, to heroin and fentanyl. our

country has laced the challenge and tragedy of drug addiction for many years. Congress and the

President have sought to address the challenges of drug addiction. abuse. and diversion u'ith the

Controlled Substances Act ("CSA"), enacted in 1970.

       The CSA established a comprehensive and carefully balanced regulatory scheme that has

been updated and revised over time, but remains in   full force and effect. Among other things.

the CSA created a tiered structure ofcontrolled substances based on their risk ofabuse and

medical purpose; controlled the flow ofthese subslances from their manufacrure through the

distribution chain: established important record-keeping requirements: determined which

substances were illegal without an administrative application and waiver; and established a

comprehensive scheme for the treatment ofthose afflicted with substance use disorder through

narcotic treatment programs.
            Case 2:19-cv-00519-GAM Document 35 Filed 05/28/19 Page 2 of 8



        The legislation's calculated scheme includes the prohibition of certain conduct involving

controlled substances. Most relevant to the suit at hand, the CSA provides that it is wholly

unla*firl to manage or control   any place. regardless ofcompensation, for the purpose       of

unla'wfrrlly using a controlled substance. Defendant Safehouse seeks to disregard the law and

override Congress' carefully balanced regulatory scheme by establishing, managing, and

controlling sites in Philadelphia that will allow individuals to engage in the illicit use of

controlled substances, namely-. heroin and fentanyl.

       For purposes of this action. it does not matter that Safehouse claims good intentions in

fighting the opioid epidemic. What matters is that Congress has already determined that

Safehouse's conduct is prohibited by federal law. u,ithout any relevant exception. To prevent

Safehouse from violating federal law. the United States asks the Court to declare illegal the

Defendants' proposed establishment and operation ofa place for the unlawfl"rl use ofcontrolled

substances.

       Plaintiff. the United States of America. by and through its attomeys. alleges    as   follorvs:

        I   .   This is a civil action seeking declaratorl' judgmenl under the Declaratory

Judgment Act. as amended. 28 U.S.C. $ 2201, ard under the Controlled Substances Act, as

amended. 21 U.S.C. g$ 801 et seq., and i1s implementing regulations.      2l C.F.R. $$ 1301 et se4.

                                 JURISDICTION AND VENUE

       2.       This Court hasjurisdiction over this action pursuant to 21 U.S.C. $$ 856(e),

843(f). and 28 U.S.C. $$ 1331 , 134s.

       3.       Venue is proper in the Eastem District of Pennsylvania pursuant to 21 U. S.C

$ 843(0(2) and 28 U.S.C. S 1391(b).




                                                  )
          Case 2:19-cv-00519-GAM Document 35 Filed 05/28/19 Page 3 of 8



                                               PAIT'tIES

        4.      Plaintiff is the United States of America.

         5.     Defendant Safehouse, a privalely held Pennsylvania nonprofit corporation, was

formed in or around August    of20l8.    Safehouse's mailing address is 1211Chestnut Street, Suite

600, in Philadelphia, Pennsylvania, 19107.

        6.      Safehouse seeks to establish and operate one or more sites in Philadelphia where.

among other things, intravenous drug users will be permitted to use illegal controlled substances

(primarity, heroin and fentanyl) in "consumption rooms" urder medical supervision (hereinafter.

"Consumption Room(s)").

        7.      Defendant Jose Benitez is Safehouse's President and Treasurer. He also serves as

the Executive Director of Prevention Point Philadelphia. which operates on Kensington Avenue

in Philadetphia.

                                   FACTUAL ALLEGATIONS

        8.      Exisling nonprofi! community organizations. such as Prevention Point

Philadelphi4 provide   a rvide range   of medical and non-medical sen,ices intended to reduce the

harms   ofthe opioid crisis in Philadelphia. These sen,ices include. but are not limited to,   access

to addiction treatment, wound care, clean needle exchange. social services, testing. fiee

distribution ofthe opioid overdose reversal medication Naloxone Q.larcan), and training on horv

to administer Naloxone.

        9.      Safehouse states on its website that its mission is "sav[ing] lives by providing a

range ofoverdose prevention services" in Philadelphia. including ''[m]edically supervised safe

consumption and post-consumption observation." (See Safehouse FAQ, attached hereto as

Exhibit A).
         Case 2:19-cv-00519-GAM Document 35 Filed 05/28/19 Page 4 of 8



        10.     Safehouse funher states on its website that drug users             -   called "participants"   -
who seek supen'ised consumption will be directed to a Consumption Room where they will be

provided with syringes and related paraphemalia by Salehouse staff, who will observe them

while they prepare and inject illegal narcotics within the Safehouse Consumption Room. (1d.).

        11.     ''From the consumption area. participants u'ill be directed to'' what Safehouse

calls an ''observ'ation room." where they will be "offered on-site initiation of Medication

Assisted Treatmenl (MAT). wound care. and referrals to primary care. social sen'ices. and

housing opportunities." (1d.). Safehouse states that it will "provide overdose reversal and other

emergency care'' and ''advise on sterile injection technique." but its staff will not "administer any

narcotic or opioid.'' nor will they make any such drug available "other than those that are FDA-

approved for treating opioid addictionl,.)" Ud.).

        12.     Heroin and fentanyl are controlled substances.             2l U.S.C. $ 812; 21 C.F.R.

S$ 1308.1   I, 1308.12. Heroin is a Schedule I substance.            and fentanyl is a Schedule     II substance.

2l U.S.C. $ 812(c)   ("Schedule    I"   at   (b)(l0)): "Schedule II'' at (bX6)).

        13.     Knowing or intentional possession of Schedule I or II substances such as heroin

or fentanyl, wifiout satisfuing certain exceptions that do not apply to Safehouse participants.

violates federal law.   2l U.S.C. $ 844(a).

        14.     The Controlled Substances          Act.2l U.S.C. $$ 801-971,           provides. in pertinent part,

thal:

                il shall bc unlari lirl to    . . . ntanagc or   contrrl anv placc. *hcthcr
                pernlanenll\ or lemporaril\ - cithcr as an o\\'ncr. lcsscc. agent.
                enrplovce. occupant. or rnortqaqcc- and knouinglr and
                intcntionalll rcnt. lcasc. profit liom. or make arailahle lbr usc.
                llith or ri ithout compcnsalion. the place lirr the purposc of
                unla* lullr manul'aclurinu- storing- distributing. or using a
                controlled subslancc.



                                                          -+
             Case 2:19-cv-00519-GAM Document 35 Filed 05/28/19 Page 5 of 8



21 U.S.C. $ 8s6(a). (a)(2).

          15.     Section 856(aX2) applies to any person who "manage[s] or control[s] any place"

that they "knowingly and intentionally . . . make available for use, with or without compensation

. . . lor the purpose   ofunlawfully . . . using   a   controlled substance.'' Defendants' operation of

Consumption Rooms rl,ould do exactly that.

          16.     Therefore. Defendants will violate section 856(aX2) of Title 21 ifthey open a

Consumption Room.

         17   .   Defendants have publicall.v stated their position that the operation of such a

Consumption Room would not violate federal larv and that they intend to open one or more

Consumption Rooms notwithstanding section 856 of Title 21 ofthe United States Code. (Sae

Exhibit A).

         1   8.   By a letter to Safehouse's President and Vice President dated November 9. 201 8.

the United States Attomey for the Eastem District of Pennsylvania. William M. McSwain.

advised Safehouse that its planned operation ofone or more Consumption Rooms would clearly

violate federal law. (See Nov. 9. 2018, letter. attached hereto as Exhibit B). The govemment

requested assurance that Safehouse      uould comply u,ith federal law. and advised that the

govemn'rent would pursue appropriate legal remedies should Safehouse fail to ensure its

compliance. 1d

         19.      By letter dated November 26. 2018. Safehouse's President and Vice President

advised the government that Safehouse u-ould not comply. asserting, ''Iw]e respectfully disagree

with the conclusion that Safehouse's proposed consumption room would violate federal [aw."

(See   Nov. 26,2018,letter, attached hereto as Exhibit C, at 1).




                                                         l
            Case 2:19-cv-00519-GAM Document 35 Filed 05/28/19 Page 6 of 8



        20.     On or about December 24. 2018, Safehouse announced thal it had retained DLA

Piper to represent   it in potential litigation against the United   States regarding Safehouse's

legalitv.

        )-1.    Upon information and belief. Defendants will imminently open one or more

Consumption Rooms in Philadelphia. Defendants' initial plan rvas to be operational by Januarv

20lg.rEvenaftertheUnitedStatesinitiatedthislawsuit.Defendantshavecontinuedtotake

steps toward opening a site.



                                                (ot YI l
 Violation of the Controlled Subltances Act,        2l   U.S.C. LE56(aX2)      -   l)ccl4ratorv Jultgment

        22.     The United States repeats and re-alleges Paragraphs         I through 2l   as   if fully   set

tbrth herein.

        23.     Pursuant to 21 U.S.C. $ 856(a) and (a)(2).     "it shall   be unlau'fuI to . . . manage or

control any place . . . and knowingly and intentionally' . . . make available for use. rvith or

without compensation, the place for the purpose of unlawfrlly . . . using a controlled substance."

        24.     Defendants intend to manage and control one or more Consumption Rooms in

Philadelphia and they will knorvingl.v and intentionall]' provide a place for drug users to use

controlled substances unlauf,rlly. such as heroin and t-entanyl.

        25.     Accordingly, Defendants imminently will violate         2l U.S.C. $ 856(a)(2).




       i Colleen Slevin, 1)en,er is latest city pushingfor lst (iS drug iniec'tion slle ()iov. 28.
2018). https://uurv.apnews.com/86 a3aca99f72489082f'cfa7ffOab3a83 (-A private nonprofit is
raising money for a supervised injection site in Philadelphia but has pushed back its potential
opening date from January to mid-March. the group Safehouse said.'').

                                                     6
           Case 2:19-cv-00519-GAM Document 35 Filed 05/28/19 Page 7 of 8



         26.      Pursuant to 21 U.S.C. $ 856(e), "[a]ny person who violates subsection (a) of this

section shall be subject to declaratory and injunctive remedies as set forth in section 843(0            of

this title."

         27.      Section 843(0. provides. in tum, that ''the Attomey General is authorized to

commence a civil action for appropriate declaratory or injunctive relief relating to . . . [section]

856 of this    title." 2l U.S.C.   S   843(0(l   ).


         28.      Under 28 U.S.C. $ 2201(a). "[i]n a case of actual controversy within its

jurisdiction.    . . any court of the United States. upon the      filing ofan appropriate pleading. may

declare the rights and other legal relations          ofany interested party seeking such declaration.

whether or not further relief is or could be sought.''

         29.      Declaratory reliefis especially appropriate where illegal conduct is imminent.

         30.      The United States is accordingly entitled to appropriate declaratory reliefthrough

this civil aclion pursuant to 21 U.S.C. $ 843(0 and 28 U.S.C. $ 2201, stating that Defendants'

establishment and operation of any Consumption Rooms will violate section 856 of Title               2l of

the United States Code.




                                                           l
           Case 2:19-cv-00519-GAM Document 35 Filed 05/28/19 Page 8 of 8



                                        PI{AYER FOR RELI},]}-

         WHEREFORE, the United States respectfully requests that judgment be entered in its

favor and against Defendants declaring that Defendants' establishment and operation ofan1'

Consumption Room. or similar sites made available for the unlawful use of controlled

substances,    will violate 2l U.S.C. g 856(a)(2).


Dated: llfaQN[ 1019                                      I{cspectlirl l1 submiltcd.

 JOSEPH H. IIL]NT
 Assistant Attomey General
 Clivil Dir.ision
                                                             ,ilrl-..-.--    tz tt/4-"-------
                                                         WII,I,IAM M. McSWAIN
 JAMES M. BIJRNHAM                                       United States Attome)'
 I)eput), Assistant Aftomc1' General
 (livil Division

 GIJSTAV W. EYLER                                                             AVII)
 Acting Director                                         .A.ssistant [ ]nited Statcs Attomer
 Clonsumer Protection Branch                             Chief-.   Civil Dir-ision

 .IAMES J. GILLIGAN
 Acting Director
 Fcderal Programs Branch                                        T         TCFIL()\\'
                                                         Ezu D. GILL
 ANDREW t'. CLARK                                        BRYAN C. HUGHES
 Assistant Director                                      ERI,\ E. LINDGREN
 Consumer Protection Branch                              Assistant [,]nited Statcs Attome]     s
                                                         Eastem District ol Pcnnsy lvania
 .IACQUELINE COLEMAN SNEAD                               615 Chestnut Street. Suite 1250
 ,\ssistant Dire ctor                                    Philadetphia. PA 19106-1476
 Federal Programs Branch                                 TEL: (215) 861-8200
                                                         FAX: (215) 861-8618
 DANIEL K. CR.ANE-I IIRSCH
 I rial Attomel                                          Counsel .fitr the United Stztes
 C   onsumer Protr'ction Branch

 I'AMRA T. MOORE
 Scnior Counsel
 Federal Programs Branch

C'o-('ounsel   ./iv the United States

                                                     E
